      Case 1:19-cv-06197-LTS-OTW Document 100 Filed 01/04/21 Page 1 of 1




January 4, 2021                                                                    Michael G. Bongiorno
                                                                                           +1 212 937 7220 (t)
Via ECF                                                                                    +1 212 230 8888 (f)
                                                                           michael.bongiorno@wilmerhale.com


The Hon. Judge Ona T. Wang
Daniel Patrick Moynihan
United States Courthouse
500 Pearl St.
New York, NY 10007-1312

Re: Johnson v. National Securities Corp. et al., Case No. 1:19-cv-06197-LTS-OTW

Dear Judge Wang:

Pursuant to Your Honor’s order at the telephonic initial case management conference on June 3,
2020, the parties to the above-captioned litigation (the “Parties”) hereby submit their seventh
joint status report.

While mediation discussions are ongoing, the Parties exchanged responses and objections to
their respective requests for document production on September 24, 2020. Pursuant to Rule II.c
from Your Honor’s Individual Practices in Civil Cases, the Parties filed a joint letter on
December 22, 2020, explaining the modifications from the Court’s model Stipulation and
Proposed Protective Order, which the Court entered on December 28, 2020 (Dkt. No. 99).
Defendant National Securities Corp. made an initial production of documents on December 30,
2020.

The Parties will file their eighth joint status report in four weeks’ time, on January 29, 2021, and
will continue filing such reports every four weeks, per Your Honor’s order.

Respectfully submitted,


/s/ Michael G. Bongiorno
Michael G. Bongiorno



cc: All counsel of record (via ECF)
